DETAILED ACTION
This action is in response to the RCE (Request for Continued Examination) filled on, December 2, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2022 has been entered.

                                         Double Patenting
1.    	The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-32 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-18 and 20-32 of abandoned application #14/503,335. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use similar limitations and they produce the same end results with omission of elements and functions.

Claims 1, 29 and 30 of Application #14/503,335 recites “identifying a set of field-searchable events matching criteria of an initial search query, wherein each of the field-searchable events in the set of field-searchable events includes a portion of raw machine data that is associated with a time, the raw machine data reflecting activity in an information technology environment; identifying a set of fields, each field present in one or more field-searchable events in the set of field-searchable events; identifying, based on a field name of a first field in the set of fields, an extraction rule for the first field, wherein the extraction rule includes one or more instructions specifying how to extract a field type for the first field, and wherein the field type for the first field is extracted when the field name is a common field name associated with equivalent fields related to different types of field-searchable events having different data formats; extracting, using the extraction rule, a value for the first field included in the portion of raw machine data included in each of the one or more identified set of field-searchable events; causing display of an interactive graphical user interface (GUI) that includes one or more interactive elements enabling a user to define a report comprising information relating to the set of field-searchable events, each interactive element enabling processing or presentation of information in the set of field-searchable events using one or more fields in the set of fields; receiving, via the GUI, a report definition indicating how to report information relating to the set of field-searchable events.” 
The current application #16/849,873 recites a similar “computer-implemented method, comprising: identifying a set of fields associated with a set of events, wherein each event in the set of events includes an associated with a timestamp, wherein the activity in an information technology environment and the data is produced by a component of an information technology environment; causing display of one or more fieldnames corresponding to the set of fields; determining a first set of aggregate functions based on corresponding to a first data type associated with a first field present in the set of fields, wherein the first data type is a string type; causing display of a first graphical control for selecting a first aggregate function from the first set of aggregate functions, wherein the first set of aggregate functions corresponds to the first field present in the set of fields; determining a second set of aggregate functions based on corresponding to a second data type associated with a second field present in the set of fields, wherein the first data type is different than the second data type. causing display of a second graphical control for selecting a second aggregate function from the second set of aggregate functions, wherein: the second set of aggregate functions is different than the first set of aggregate functions. and corresponds to the second field present in the set of fields, and the first set of aggregate functions includes at least one aggregate function that is not included in the second set of aggregate functions; in response to receiving a selection of the first aggregate function, calculating a first set of aggregate values by applying the first aggregate function.”
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, 29 and 30 of Application #14/503,335 to arrive at claims 1-32 of the instant application, because the program product comprising a computer readable storage media having computer readable program instructions and executable by the one or more processors would perform the functions of the computer-implemented method. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
This is an obviousness-type double patenting rejection.

                                   Response to Arguments  
Applicant’s arguments with respect to claims 1-32 USC 103 rejection have been considered. Applicant’s argue in the 12/2/2022 RCE that: “Amended claim 1 also recites the limitations of determining a first set of aggregate functions corresponding to a first data type associated with a first field present in the set of fields, where the first data type is a string type. Amended claim 1 further recites the limitations of causing display of a first graphical control for selecting a first aggregate function from the first set of aggregate functions. None of the cited references teaches or suggests these particular limitations..”

Examiner has added the Beyer reference to address the claim limitations argued. The office action below provides the detailed mapping to relevant sections of the Beyer reference. Applicant is requested to review the teachings of new references and communicate any issues on the merits to examiner.  

Beyer reference teaches in [0039]-[0042]: that once all of the information is entered via GUI 300, the attributes are extracted from database.” Also, [0039] and Figs. 3, 3A, 3B: discusses Stimulus Response Metrics (SRM) are also selected in GUI 300 by way of selection field 308 and an aggregation function selected from selection field 310, and the first set of aggregate functions includes at least one aggregate function that is not included in the second set of aggregate functions. Fig. 3D: discusses a metric “didreceive” and a selected aggregation function “count”., string type.

Millsap also teaches in Fig. 1 and [0013], [0042] and [0052], creating a chart and dynamically displaying the chart. The method retrieves dimensions/fields, various metrics and dates from the database, creating a display of user selectable menus, dynamically generating a query based on user selections user selectable menus, receiving the results of the query, and dynamically generating a chart from the results. The records create and label the interactive elements of the charts of the dashboard and also creates the charts from the database records.  Millsap teaches a calculations function incorporated into the dashboard. This function allows the user to perform calculations on the records making up a chart or report. Some possible calculations include determining an average value of the records, performing regression analysis, or determining a mean value. Any mathematical function that can be expressed as a database query may be added to the calculations function. See [0047] and [0048] wherein the shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function.

There is also a clickable button and a pop up window opens where the user can input a title and short comment on the dashboard. The title and comment are saved along with the parameters used to create the report. In Fig. 5, a pop up graphic is displayed on the chart with numeric data regarding the data point the user hovers the mouse pointer over.

	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.





                                        Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-32 are being rejected under 35 U.S.C. 103 as being unpatentable over Millsap et al. (US 2010/0100562 A1) in view of Beyer et al. (US 2007/0112733A1)
Regarding claim 1, Millsap discloses “A computer-implemented method, comprising: identifying a set of fields associated with a set of events, wherein each event in the set of events includes a portion of data associated with a timestamp and the data is produced by a component of an information technology environment;” (See abstract, [0014] and [0042]) (The method comprises retrieving dimensions from a database, Dimensions are fields or categories of data present in the database. retrieving metrics i.e. raw machine data from said database, retrieving dates from said database, creating user selectable fields, dynamically generating a query based on user selections in user selectable menus, receiving the results of said query, and dynamically generating a chart from said results with the associated timestamps. The user can set a time period for analysis. Drill down and drill across features allow a user to navigate from one dimension set or database to another. This allows a user to instantly compare and contrast related or more detailed charts or reports.)
“causing display of one or more fieldnames corresponding to the set of fields;” (See Fig. 1 and [0042] and [0052]) (Creating a chart and dynamically displaying the chart is disclosed. The method comprises retrieving dimensions from a database, retrieving metrics from said database, retrieving dates from said database, creating a display of user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. Sub-module 808 uses the records from module 820 to create and label the interactive elements of the charts of the dashboard 805 and also passes them to module 810 which creates the charts from the database records..” (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report.)
But, Millsap does not explicitly disclose “determining a first set of aggregate functions corresponding to a first data type associated with a first field present in the set of fields wherein the first data type is string type; causing display of a first graphical control for selecting a first aggregate function from the first set of aggregate functions,” 
However, Beyer teaches “determining a first set of aggregate functions corresponding to a first data type associated with a first field present in the set of fields wherein the first data type is string type; causing display of a first graphical control for selecting a first aggregate function from the first set of aggregate functions,” (See [0040] and Figs. 3, 3A, 3C: discusses about GUI selection field 320 is used for the selection of Past Purchase Metrics (PPMs), the PPM is broken into specific products selected from field 320, a metric such as revenue selected from field 322, an aggregation function selected from selection field 324.)
But, Millsap does not explicitly disclose “determining a second set of aggregate functions corresponding to a second data type associated with a second field present in the set of fields, wherein the first data type is different than the second data type; causing display of a second graphical control for selecting a second aggregate function from the second set of aggregate functions, wherein, the second set of aggregate functions is different than the first set of aggregate functions”
However, Beyer teaches “determining a second set of aggregate functions corresponding to a second data type associated with a second field present in the set of fields, wherein the first data type is different than the second data type; causing display of a second graphical control for selecting a second aggregate function from the second set of aggregate functions, wherein, the second set of aggregate functions is different than the first set of aggregate functions”(See [0039] and Figs. 3, 3A, 3B: discusses about Stimulus Response Metrics (SRM) are also selected in GUI 300 by way of selection field 308 and an aggregation function selected from selection field 310), and the first set of aggregate functions includes at least one aggregate function that is not included in the second set of aggregate functions (Fig. 3D: discusses a metric “didreceive” and a selected aggregation function “count”). 
But, Millsap does not explicitly disclose “and the first set of aggregate functions includes at least one aggregate function that is not included in the second set of aggregate functions;” 
However, Beyer teaches “and the first set of aggregate functions includes at least one aggregate function that is not included in the second set of aggregate functions;” (See Beyer: Fig. 3D wherein the first set of aggregate functions includes at least one aggregate function that is not included in the second set of aggregate functions. Fig. 3D: discusses a metric “didreceive” and a selected aggregation function “count”).
But, Millsap does not explicitly disclose “in response to receiving a selection of the first aggregate function, calculating a first set of aggregate values by applying the first aggregate function to a first set of field values that correspond to the first field; and in response to receiving a selection of the second aggregate function, calculating a second set of aggregate values by applying the second aggregate function to a second set of field values that correspond to the second field.”
However, Beyer teaches “in response to receiving a selection of the first aggregate function, calculating a first set of aggregate values by applying the first aggregate function to a first set of field values that correspond to the first field; and in response to receiving a selection of the second aggregate function, calculating a second set of aggregate values by applying the second aggregate function to a second set of field values that correspond to the second field.” Millsap teaches a calculations function incorporated into the dashboard. This function allows the user to perform calculations on the records making up a chart or report. Some possible calculations include determining an average value of the records, performing regression analysis, or determining a mean value. Any mathematical function that can be expressed as a database query may be added to the calculations function. See (See [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function.)
There is also a clickable button and a pop up window opens where the user can input a title and short comment on the dashboard. The title and comment are saved along with the parameters used to create the report. In Fig. 5, a pop up graphic is displayed on the chart with numeric data regarding the data point the user hovers the mouse pointer over.
However, Beyer teaches in [0042]: that once all of the information is entered via GUI 300, the attributes are extracted from database.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine the Millsap, and Beyer references in order to effectively analyze and use data for reporting, correlation, extraction and management in multi-relational ontology. Beyer [002]
	Regarding claim 2, Millsap in view of Beyer discloses “The method of claim 1, further comprising, in response to receiving the selection of the first aggregate function, extracting from a plurality of occurrences of the first field in the set of events and based on one or more extraction rules associated with the first field, the first set of field values, wherein the one or more extraction rules are used to identify occurrences of the first field in the set of events.”  (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report. A calculations function incorporated into the dashboard. This function allows the user to perform calculations on the records making up a chart or report. Some possible calculations include determining an average value of the records, performing regression analysis, or determining a mean value. Any mathematical function that can be expressed as a database query may be added to the calculations function.)
Regarding claim 3, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising: in response to receiving the selection of the first aggregate function, extracting from a plurality of occurrences of the first field in the set of events and based on one or more extraction rules associated with the first field, the first set of field values, wherein the one or more extraction rules are used to identify occurrences of the first field in the set of events; and causing display of a report associated with the first set of field values.” (See [0042]) (Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement. (See also Fig. 3a and [0051].)
Regarding claim 4, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising: causing display of a third graphical control for selecting from the set of fields; and receiving, via the third graphical control, a selection of the first field.” (See [0016] and [0054]) (The present system can dynamically group sets of records into different strata for ease of comparison in a pie chart or bell curve chart. FIG. 9 illustrates an alternative illustration of the functional elements of the present invention. A database 902 contains multiple tables, "Data Mart 1, Table 1," 904, "Data Mart 2," 906, "Data Mart 3," 908 etc. The Display Dashboard 910 contains any charts 912 that have been generated, parameters 914 for the menus, an observation or commenting function 916.)
Regarding claim 5, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function is made selectable via the first graphical control based on the first field being present in the set of fields.” (See [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function.)
Regarding claim 6, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising: causing display of a third graphical control for selecting the set of fields; and receiving, via the third graphical control, a selection of the first field, wherein the first aggregate function is made selectable via the graphical control based on the first field being selected via the third graphical control.” (See Fig. 5)
Regarding claim 7, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first graphical control displays a description for each of the first set of aggregate functions.” (See Fig. 5 and Fig. 7)
Regarding claim 8, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising  causing display of a third graphical control for selecting a graphical visualization in which a representation of the first field is displayed.” (See Fig. 5 and Fig. 7)
Regarding claim 9, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising receiving, via a third graphical control, a selection of a graphical visualization for displaying a representation of the first field, wherein the first graphical control displays the first set of aggregate functions that correspond to the graphical visualization.” (See [0035) (Database table 108 is shown in FIG. 3, with database name 110, database parameters 112, numerical attribute 114, text attribute 116, date attribute 118, columns 120, and rows 122.)
Regarding claim 10, Millsap in view of Leonard further in view of Subrahmanyam discloses “The method of claim 1, wherein the first aggregate function specifies a count of the first set of values.” (See [0035) (Database table 108 is shown in FIG. 3, with database name 110, database parameters 112, numerical attribute 114, text attribute 116, date attribute 118, columns 120, and rows 122 which show a count.)
Regarding claim 11, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies a first value or a last value from the first set of field values.” (See [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function, which shows a sum.)
Regarding claim 12, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies a count of the set of field values.” (See Fig. 7, [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function showing an average number of calls.)
Regarding claim 13, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the second aggregate function specifies at least one of a maximum sum and average or a minimum of the second set of field values.” (See Fig. 5 and Fig. 7)
Regarding claim 14, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies a standard deviation of the second set of field values.” (See Fig. 3 - Fig. 7)
Regarding claim 15, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies a list of distinct values of the first set of field values.” (See [0042]) (Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement. (See Fig. 3a and [0051])
Regarding claim 16, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the second aggregate function specifies at least one of a first value, a last value, an earliest value, or a latest value of the second set of fields.” (See Fig. 3a, [0042], [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function. Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement.)
Regarding claim 17, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the second aggregate function specifies a duration associated with the second set of field values.” (See Fig. 5 and Fig. 7)
As per claim 18, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system, comprising: a memory storing instructions; and a processor coupled to the memory, wherein, when executed by the processor,.” (See Fig. 1-2)
Regarding claim 19, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses ”The system of claim 18, where the instructions further configure the processor to: in response to receiving the selection of the first aggregate function, extract from a plurality of occurrences of the first field in the set of events and based on one or more extraction rules associated with the first field, the first set of field values, wherein the one or more extraction rules are used to identify occurrences of the first field in the set of events.” (See [0013]-[0015]) (The parameter file creator receives an unstructured event, determines a regular expression that extracts token values from the unstructured event, determines mappings from the extracted tokens to the fields of a schema, receives user input that customizes the regular expression and/or the mappings, and outputs a parameter file. That parameter file can then be used with a parameterized normalized event generator to generate a normalized event based on an unstructured event. This parameter file creator uses the probabilistic mapper. 
 (See Fig. 1 and [0042] and [0052]) (Creating a chart and dynamically displaying the chart is disclosed. The method comprises retrieving dimensions from a database, retrieving metrics from said database, retrieving dates from said database, creating a display of user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. Sub-module 808 uses the records from module 820 to create and label the interactive elements of the charts of the dashboard 805 and also passes them to module 810 which creates the charts from the database records..” (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report.)
Regarding claim 20, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “. The system of claim 18, further where the instructions further configure the processor to: in response to receiving the selection of the first aggregate function, extract from a plurality of occurrences of the first field in the set of events based on one or more extraction rules associated with the first field, wherein the one or more extraction rules are used to identify occurrences of the first field in the set of events; and cause display of a report associated with the first set of field values.” (See [0011] and [0048] (Dynamic reports are generated through fully parameterized search queries. The system uses each menu selection as a parameter of a search query to retrieve the appropriate records from the database. A calculation could be the automatic stratification of data into sets for ease of analysis.)	
Regarding claim 21, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The system of claim 18, wherein the first aggregate function is made selectable via the first graphical control based on the first field being present in the set of fields.” (See Fig. 5)
Regarding claim 22, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The system of claim 18, further where the instructions further configure the processor to: cause display of a third graphical control for selecting from the set of fields; and receive, via the third graphical control, a selection of the first field, wherein the first aggregate function is made selectable via the graphical control based on the first field being selected via the third graphical control.” (See [0039] and [0040]) (The Dashboard template 124 processes end-users input selection through the input processor 128 which passes along the input information to SQL 130. Chart type is selected by the user from a menu prior to accessing the dashboard. In addition, the user could change the chart type from the dashboard using a chart menu 502.)
Regarding claim 23, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses. “The system of claim 18, wherein each of the first aggregate function and the second aggregate function specifies at least one of a count, a sum, an average, a maximum, a minimum, a standard deviation, a list of distinct values, a count of distinct values, a first value, a last value, an earliest value, a latest value, or a duration.” (See Fig. 5 and Fig. 7)
As per claim 24, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including, “One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform steps of” (See Fig. 4 and [0009]) (FIG. 4 illustrates a block diagram of an exemplary system. The user interacts with the system through a dashboard, chart, graph, dial or other visual aid that communicates information to a user. In many instances dashboards incorporate many visual aids, may be interactive (GUI) and presented to the user through the display screen of a computer.)
	As per claim 25, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
	As per claim 26, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
Regarding claim 27, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The non-transitory computer-readable storage media medium of claim 24, wherein the first aggregate function is made selectable via the first graphical control based on the first field being present in the set of fields.” (See Fig. 1 and [0042] and [0052]) (Creating a chart and dynamically displaying the chart is disclosed. The method comprises retrieving dimensions from a database, retrieving metrics from said database, retrieving dates from said database, creating a display of user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. Sub-module 808 uses the records from module 820 to create and label the interactive elements of the charts of the dashboard 805 and also passes them to module 810 which creates the charts from the database records..” (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report.)
(See also [0055]) (Parameters are stored when the information is saved. Those parameters are later accessed to form a display within which later users can access and view the chart generated by those parameters. Table and column mappings for database parameters are collected from the databases and stored so that the main database need not be accessed to determine these mappings, thus speeding up access and rendering of charts.)
Regarding claim 28, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses ‘The non-transitory computer-readable storage media of claim 24, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the step of: causing display of a third graphical control for selecting the set of fields; and receiving, via the third graphical control, a selection of the first field, wherein the first aggregate function is made selectable via the graphical control based on the first field being selected via the third graphical control.”  (See [007] and [0036]) (Method allows the end-user to generate dynamic dashboards and reports for any database at the execution-run time level using dynamic fully parameterized SQL queries (late-binding). The present invention completely parameterizes SQL 104 and allows the user to pass the parameters at runtime during execution. See also, (See [0016] and [0054]) (The present system can dynamically group sets of records into different strata for ease of comparison in a pie chart or bell curve chart. FIG. 9 illustrates an alternative illustration of the functional elements of the present invention. A database 902 contains multiple tables, "Data Mart 1, Table 1," 904, "Data Mart 2," 906, "Data Mart 3," 908 etc. The Display Dashboard 910 contains any charts 912 that have been generated, parameters 914 for the menus, an observation or commenting function 916.)
As per claim 29, this claim is rejected based on arguments given above for rejected claim 6 and is similarly rejected.
As per claim 30, this claim is rejected based on arguments given above for rejected claim 23 and is similarly rejected.”
Regarding claim 31, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The computer-implemented method of claim 1, wherein the second data type is a numeric type, or a timestamp type.” (See [0013]- [0015]) (The parameter file creator receives an unstructured event, determines a regular expression that extracts token values from the unstructured event, determines mappings from the extracted tokens to the fields of a schema, receives user input that customizes the regular expression and/or the mappings, and outputs a parameter file. That parameter file can then be used with a parameterized normalized event generator to generate a normalized event based on an unstructured event. This parameter file creator uses the probabilistic mapper.)
Regarding claim 32, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The computer-implemented method of claim 1, further comprising: receiving, via the first graphical control, a selection of the first aggregate function; and based on receiving the selection of the first aggregate function, causing display of a report associated with one or more values generated via the first aggregate function.” (See Fig. 5 and [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tracy McGhee/
Patent Examiner
Art Unit 2154                       

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154